Title: To James Madison from James Monroe, 1 February 1785
From: Monroe, James
To: Madison, James


Dear Sir
N. York Feby. 1. 1785
I have lately heard nothing from you nor indeed from Richmond. I shod. suspect it arose from the adjournment of the Assembly, if I did not presume, had that event taken place, I shd. been instructed to whose care I might address my letters for you in Fredericksburg or Richmond. My letters to Mr Jones have advised you of the principles upon wh. our delegation actd in the questions respecting the places of temporary & permanent residence for Congress; more explicitly perhaps than our communications to the Executive have done, altho’ indeed we have been sufficiently explicit to the Executive. The comrs. for the Fœderal town are not yet elected, arising from the urgency of more important business. I am sorry I have it not in my power to inform you we had already taken measures with the Courts of Spain & Great Britain upon the subjects wh. have arose between us. The reports respecting each, have been frequently acted on, without making any decisive arrangement. That upon a letter of Mr. Laurens desiring permission for Dr. Franklin to retire hath also been before us. It contain’d a provision that a successor be appointed in his room. A division was calld for, upon wh. an amendment to the same effect was mov’d & six States agnst three were for it. Thus it is upon all questions of a similar nature. Some gentn. wish to commit all our affrs. to be transacted at these several Courts to the two gentn. now in office, while we hold that at each Court a minister is necessary. That at the Court of France we shod. always be represented, & at that of the U. Netherlands untill we had pd. the publick debt or establish’d funds for it. That the nature of the business & the manner in wh. it shod. be conducted considering our situation, requires a particular minister at the Courts of Great Britain & Spain at their leasure & who might assume a tone suited to circumstances. That two ministers are incompetent to this business if they are to do it, at the respective Courts & that to attempt it elsewhere will certainly fail of success, since we have information to be depended on that the Courts of Great Britain & Spain dislike to treat with us elsewhere. Upon all these points we have six States & hope upon the arrival of Maryld. or Delaware, both of wh. are expected daily, to have the 7th. The comrs. of the treasury are elected, Gervais, Osgood & walter Livinston are the men. Some import communications being recd. lately from our ministers abroad, it was mov’d that they be referr’d to a committee to determine what part shod. be communicated to the States. A committee was appointed & a report made. A few days afterwards we recd. a letter from Mr. Jay containing the following paragraph “I have some reason to apprehend that I have come into the office of foreign affrs., with ideas of its duties & rights somewhat differt. from those wh. seem to be entertain’d by Congress; if that shod. prove to be the case I shall certainly think it my duty, either to execute it on the plan most agreeable to them or retire from it with as much acquiescense & respect as I accepted it with confidence in their delicacy & gratitude for the honor they did me.” This was also referr’d to a committee to whom Mr Jay gave (to be ingrafted in the report) in writing the following proposition, “and that all foreign letters & papers wh. may be laid before Congress shod. in the first instance be restor’d to him.” Whether it will be the sense of the committee to make it a matter of right in the minister of foreign affrs. to advise Congress in the first instance upon the various subjects of his department & preclude themselves from a previous consideration, or will consider the offices in a different point of view, consulting him when necessary & refering or declining to refer to him, at pleasure, any of the subjects before them, is yet to be determin’d. I am very respectfully yours
Jas. Monroe
P. S. Mr. Mercer was in the nomination for the treasury but we withdrew him.
